                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-3 Filed 08/27/20 Page 1 of 3
                                                                   1    Adam M. Satnick, California State Bar No. 302326
                                                                   2    (adam@satnicklau.com)
                                                                        Benson K. Lau, California State Bar No. 287429
                                                                   3    (benson@satnicklau.com)
                                                                   4    SATNICK LAU LLP
                                                                        11755 Wilshire Blvd., Suite 1250
                                                                   5    Los Angeles, CA 90025
                                                                        Telephone: (310) 356-8472
                                                                   6
                                                                        Facsimile: (310) 436-4969
                                                                   7
                                                                        Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10               THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11      EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13                                                 Case No.: 1:20-cv-00673-DAD-JLT
            11755 Wilshire Blvd., Suite 1250




                                                                        FULL SPECTRUM IH, LLC, a Florida
                                                                        limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14                                                 DECLARATION OF MICHAEL
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                      LAGNESE IN SUPPORT OF
                                                                   15                      Plaintiff,                 PLAINTIFF’S OPPOSITION TO
                                                                                                                      DEFENDANTS’ MOTION TO SET
                                                                   16                                                 ASIDE ENTRY OF DEFAULT
                                                                              vs.
                                                                   17                                                 [Filed concurrently with the Opposition to
                                                                        DCM, INC., a Nevada corporation;              Defendants’ Motion to Set Aside Entry of
                                                                   18                                                 Default, Declaration of Benson K. Lau, Esq.,
                                                                        LIBERTY NOVELTY, INC., a Maryland
                                                                   19                                                 Request for Judicial Notice, Evidentiary
                                                                        corporation; ALIRAZA JIVAN, an                Objections to Declaration of Reza I. Gharakhani,
                                                                   20   individual; ALFIA JIVAN, an individual;       Esq., Evidentiary Objections to Declaration of
                                                                        and DOES 1 through 10, inclusive,             Aliraza Jivan, Evidentiary Objections to
                                                                   21                                                 Declaration of Alfia Jivan, Evidentiary
                                                                                                                      Objections to Declaration of Alejandra Duran,
                                                                   22                                                 and Evidentiary Objections to Declaration of
                                                                                           Defendants.
                                                                                                                      Minor “AJ”]
                                                                   23
                                                                   24                                                   Hearing:    September 10, 2020; 9:30 a.m.
                                                                                                                        Judge:      Hon. Jennifer L. Thurston
                                                                   25                                                   Location:   United States Courthouse, 510
                                                                                                                                    19th Street, Suite 200,
                                                                   26                                                               Bakersfield, CA 93301
                                                                   27
                                                                   28
                                                                                                                  1

                                                                                                DECLARATION OF MICHAEL LAGNESE
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-3 Filed 08/27/20 Page 2 of 3
                                                                   1            I, Michael Lagnese, hereby declare pursuant to 28 U.S.C. § 1746 as follows:
                                                                   2            1.       I am the Chief Executive Officer of Plaintiff FULL SPECTRUM IH,
                                                                   3    LLC (“Full Spectrum”). I am over the age of eighteen (18) years, and declare and affirm
                                                                   4    that the foregoing is true and correct. I have personal knowledge of all statements made
                                                                   5    herein based upon my duties and based upon my review of the books and records
                                                                   6    maintained by Company in the ordinary course of business that relate to this matter.
                                                                   7            2.       In October 2019, I entered into negotiations with Aliraza Jivan for the
                                                                   8    purchase and sale of industrial hemp from my company, Full Spectrum, to his
                                                                   9    company, DCM.
                                                                   10           3.       Mr. Jivan informed me that if Full Spectrum could manufacture1 and
                                                                   11   supply 3,500 lbs. of industrial hemp of a particular strain and quality specified by DCM
                                                                   12   (the “Product”) over a two-month period, DCM would purchase the Product over a
                                                                   13   two-month period for a total sum of $560,000.00 (the “Purchase Price”) payable in
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   seven (7) weekly installments of $80,000.00 beginning on November 8, 2019 and
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   concluding on December 20, 2019.
                                                                   16           4.       Mr. Jivan acknowledged that he understood the Product was perishable
                                                                   17   because of its organic nature and that timely sale and delivery of the Product was of the
                                                                   18   utmost importance. Mr. Jivan assured me that DCM would have no problem fulfilling
                                                                   19   its weekly purchase obligations and that DCM had the financial wherewithal to
                                                                   20   perform.
                                                                   21           5.       In light of Mr. Jivan’s representations and promises, I executed the
                                                                   22   Industrial Hemp Purchase Agreement on behalf of Full Spectrum with DCM on
                                                                   23   November 7, 2019 (the “Contract”).
                                                                   24           6.       After DCM failed to fulfill its obligations under the Contract by failing to
                                                                   25   purchase the full second installment of Product on November 15, 2019, Mr. Jivan
                                                                   26   began to make excuses for DCM’s failure to perform and kept assuring me that
                                                                   27   1
                                                                         The hemp requested by Mr. Jivan was in “buck flower” form which meant that Full Spectrum needed have it processed
                                                                   28   and trimmed for DCM before delivery.


                                                                                                                                 2

                                                                                                        DECLARATION OF MICHAEL LAGNESE
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-3 Filed 08/27/20 Page 3 of 3
                                                                   1    payment for the next installment would be forthcoming. It never did.
                                                                   2          7.     This dragged on into the following year as I kept believing Mr. Jivan’s
                                                                   3    repeated promises and assurances that payment was forthcoming.
                                                                   4          8.     My company incurred significant costs in preparing Product for delivery
                                                                   5    to DCM. Instead, the remaining Product sat in storage where it began to decay and lose
                                                                   6    commercial value.
                                                                   7          9.     On March 31, 2020, it became clear to me that Mr. Jivan was simply
                                                                   8    stringing me along and had no intention of performing under the Contract when he
                                                                   9    attempted to blame COVID-19 as the reason for DCM’s failure to perform.
                                                                   10   Unfortunately, by this time, the Product could not easily be resold to any other buyers
                                                                   11   in its condition. I could not sell any of it. Currently, the remaining Product that DCM
                                                                   12   failed to purchase is still in storage and in unsalable condition. Attached hereto as
                                                                   13   Exhibit “A” are true and correct copies of my text message exchanges with Mr. Jivan
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   regarding the Contract from January 7, 2020 to April 2, 2020.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15         I declare under penalty of perjury that the foregoing is true and correct.
                                                                   16         Executed on August 27, 2020 at Los Angeles, California.
                                                                                                                    /s/ Michael Lagnese (original signature
                                                                   17                                               retained by attorney Benson Lau)
                                                                   18                                                     Michael Lagnese, Chief Executive
                                                                   19                                                     Officer of Full Spectrum IH, LLC
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                     3

                                                                                                 DECLARATION OF MICHAEL LAGNESE
